DETAILED ACTION
This action is responsive to the application No. 16/900,683 filed on June 12, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 with the associated claims filed on 07/01/2022 responding to the Office action mailed on 05/02/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 15-17, 19-25, and 27-36.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mun (US 10,811,453). 

Regarding Claim 15, Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches a method for manufacturing an image sensor device comprising:
forming a photosensitive pixel 34a in a substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 21-24);
forming a first trench in the substrate 50 to surround the photosensitive pixel 34a (see, e.g., Fig. 8A, col. 4, ll. 37-41);
forming a buffer layer (28a/oxide in trench) on the substrate 50 and in the first trench to form a deep-trench isolation structure 32 in the first trench (see, e.g., Fig. 8A, col. 4, ll. 24-30);
forming a second trench 282 in the buffer layer (28a/oxide in trench) and above the deep-trench isolation structure 32 (see, e.g., Fig. 8B, col. 4, ll. 31-43); and
forming an adhesion layer 82 in the second trench 282 and over the buffer layer (28a/oxide in trench), wherein the adhesion layer 82 comprises titanium, titanium nitride, tantalum, or tantalum nitride (see, e.g., col. 6, ll. 38-43, col. 7, ll. 17-18), and;
forming a light blocking structure 80 above the adhesion layer 82 and the buffer layer (28a/oxide in trench) and partially in the second trench 282 (see, e.g., Fig. 8D, col. 4, ll. 65-67), wherein the light blocking structure 80 exposes a portion of a top surface TS of the adhesion layer 82 (see, e.g., col. 11, ll. 24-30, Annotated Fig. 9, where a top surface TS of adhesion layer 82 is exposed by partially etching away metal of the pillar structure 81).

Regarding Claim 16, Mun teaches all aspects of claim 15.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches10 that the second trench 282 is formed directly above the first trench (see, e.g., Fig. 8B).

Regarding Claim 19, Mun teaches all aspects of claim 15.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches forming a charge accumulation layer 30 in the first trench prior to forming the buffer layer (28a/oxide in trench) (see, e.g., Fig. 8A).

Regarding Claim 20, Mun teaches all aspects of claim 19.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches that forming the second trench 282 is performed such that the second trench 282 does not expose the charge accumulation layer 30 (see, e.g., Fig. 8B).

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 10,811,453) in view of Chiang (US2019/0139997).

Regarding Claim 17, Mun teaches all aspects of claim 15.  Mun does not show that forming the first trench and forming the second trench are performed using a same mask.
Chiang (see, e.g., Figs. 2A-2E), on the other hand, teaches that forming the first trench and forming the second trench are performed using a same mask such the trenches are formed in a self-aligned manner, and an additional photolithography operation can be omitted (see, e.g., par. 0022).
It would have been obvious to one of ordinary skill in the art at the time of filing to form the first trench and the second trench in Mun’s process using a same mask, as taught by Chiang, such the trenches are formed in a self-aligned manner, and an additional photolithography operation can be omitted.

It involves no inventing step forming the first trench and forming the second trench using a same mask instead of forming the first trench and forming the second using different masks unless there is evidence supporting the use of a same mask as beneficial to the invention.
At the time of filing, a person of ordinary skill in the art could have pursued the known potential solutions for forming a first trench and forming a second trench, either in by using a same mask or by using different masks with a reasonable expectation of success.
Therefore, given the teachings of the prior art, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and it would have been obvious to form the first and second trenches using a same mask or different masks.
See Supreme Court decision in KSA International Co. v. Teleflex Inc., 550 U.S. at 421, 82 USPQ2d at 1397 (2007).

Claims 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mun (US 10,811,453) in view of Yanagita (US 2014/0054662).

Regarding Claim 28, Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches a method for manufacturing an image sensor device comprising:
forming a photosensitive pixel 34a/34b in a substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 21-24);
etching the substrate 50 to form a first trench (see, e.g., Fig. 8A, col. 4, ll. 37-41);
depositing a charge accumulation layer 30 and a first dielectric layer (28a/oxide in trench) in the first trench and on the substrate 50 (see, e.g., Fig. 8A, col. 4, ll. 24-30);
etching the first dielectric layer (28a/oxide in trench) to form a second trench 282 in the first dielectric layer (28a/oxide in trench) (see, e.g., Fig. 8B, col. 4, ll. 31-43);
depositing an adhesion layer 82 over the first dielectric layer (28a/oxide in trench) and in the second trench 282, wherein a bottommost portion of the adhesion layer 82 is at a position lower than a surface of the substrate 50 (see, e.g., Fig. 8C, col. 6, ll. 38-43); and
forming a light blocking layer 84 over the adhesion layer 82 (see, e.g., Fig. 8C, col. 10, ll. 43-46); and
patterning the light blocking layer 84 to form a light blocking structure 80 over the adhesion layer 82, wherein a portion Td of the first dielectric layer (28a/oxide in trench) is directly between a topmost portion Tad of the adhesion layer 82 and a topmost portion Tac of the charge accumulation layer 30 after patterning the light blocking layer 84 to form the light blocking structure 80 over the adhesion layer 82 (see, e.g., Fig. 9, col. 11, ll. 24-39).
Mun does not show forming a doped isolation region in the substrate.
Yanagita (see, e.g., Fig.4), in similar back-side illuminated image sensors to those of Mun, on the other hand, teaches forming a doped isolation region 18/29 in a substrate 12 and forming a photosensitive pixel 22 in the substrate 12 and adjacent the doped isolation region 18/29, and etching the substrate 12 to form a first trench 39 in the doped isolation region 18/29, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence (see, e.g., pars. 0067, 0097-0098).
It would have been obvious to one of ordinary skill in the art at the time of filing, to include in Mun’s process the formation of a doped isolation region, as taught by Yanagita, to sufficiently exercise pixel separating functions and dark current suppressing advantages and to improve the saturation charge amount and suppress noise occurrence.

Regarding Claim 29, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches that the second trench 282 is shallower than the first trench (see, e.g., Fig. 8B).  

Regarding Claim 30, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches depositing a second dielectric layer 28b to cover the light blocking structure 84 (see, e.g., Fig. 8C).  

Regarding Claim 31, Mun and Yanagita teach all aspects of claim 30.  Yanagita (see, e.g., Fig. 9), teaches that the second dielectric layer 26 is in contact with a top surface of the topmost portion of the adhesion layer 48.  

Regarding Claim 32, Mun and Yanagita teach all aspects of claim 30.  Yanagita (see, e.g., Fig. 9), teaches that the second dielectric layer 26 is spaced apart from the bottommost portion of the adhesion layer 48.  

Regarding Claim 33, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches depositing a color filter 24a/24b over the photosensitive pixel 34a/34b (see, e.g., Fig. 8E, col. 4, ll. 25-30).  

Regarding Claim 34, Mun and Yanagita teach all aspects of claim 33.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches forming a micro-lens 22a/22b over the color filter 24a/24b (see, e.g., Fig. 8E, col. 4, ll. 25-30).

Regarding Claim 35, Mun and Yanagita teach all aspects of claim 28.  Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), teaches that the adhesion layer 82 comprises titanium, titanium nitride, tantalum, or tantalum nitride (see, e.g., col. 7, ll. 17-18).  
Allowable Subject Matter

    PNG
    media_image1.png
    382
    714
    media_image1.png
    Greyscale
Claims 21-25, 27, and 36 are allowed.

Response to Arguments
Applicant's arguments filed on 07/01/2022 with respect to the rejection of claims 15 and 28 have been fully considered but they are not persuasive.

The Applicants argue:
The top surface of the lining 82 is completely covered by the metal grid 80, such that the metal grid 80 does not expose any portion of the top surface of the lining 82.

The examiner responds:
Mun (see, e.g., col. 11, ll. 24-30, Annotated Fig. 9), where a top surface TS of adhesion layer 82 is exposed by partially etching away metal of the pillar structure 81.

The Applicants argue:
Any portion of the buffer oxide 28a is not directly between a topmost portion of the lining 82 and the topmost portion of the lining 30. 

The examiner responds:
Mun (see, e.g., Figs. 8A-8E, 9, and Annotated Fig. 9), clearly shows that a portion Td of the buffer oxide (28a/oxide in trench) is directly between a topmost portion Tad of the lining 82 and the topmost portion Tac of the lining 30 (see, e.g., col. 11, ll. 24-39).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814